BISCHOFF, J.
Upon the agreed state of facts the defendants’ liability for the services rendered by the plaintiff as an unofficial stenographer was properly determined. Without a stipulation, the fees of the stenographer could not become a part of the referee’s charges, which were limited to the statutory per diem compensation; and the .parties, when accepting the stenographer’s services, must be deemed t<p have known that the referee was not the employer, unless it were assumed that he was causing the services to be rendered at his personal expense. The situation disclosed negatived such an understanding, and the parties present and interested in the litigation understanding of the parties (Coale v. Suckert, 18 Misc. Rep. 76, 41 N. Y. Supp. 583; Bormay v. Van Ness, 26 Misc. Rep. 599, 56 N. Y. Supp. 640.
Judgment affirmed, with costs. All concur.